PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bryan, Thomas, Benedict
Application No. 15/857,647
Filed: 29 Dec 2017
For: THE COMPOSITIONS OF GLYCEROL AND /OR NON-TOXIC AMINO ACIDS FOR INHIBITING AND DESTROYING BIOFILM, INCLUDING RELATED METHODS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a renewed decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
June 29, 2021, to revive the above-identified application.  

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The application became abandoned for failure to timely pay the issue fees on or before October 21, 2020, as required by the Notice of Allowance and Fee(s) Due, mailed July 21, 2020, which set a statutory period for reply of three (3) months.  Accordingly, the application became abandoned on October 22, 2020.  A Notice of Abandonment was mailed November 19, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The instant petition lack(s) (1), the issue fee amount is the amount on the Part B-Fee(s) Transmittal Sheet, which the amount is $500.00.  The petitioner has paid $300.00 for the issue fee submitted June 29, 2021. The petitioner’s issue fee balance is $ 200.00, as required. The application became abandoned for failure to timely pay the issue fee.  In an application or patent, abandoned or lapsed for failure to pay the issue fee or any portion thereof, the required reply must be the payment of the issue fee or any outstanding balance thereof.  See MPEP 711.03(c)(III)(A)(1).  

TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET





    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)